EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Lohse  on 5/5/2022.

The application has been amended as follows: 
 in the claims: 
 Claim 1 is amended as follows.


1. 	(Currently Amended)	A data delivery system, comprising: 
a multi-tiered content delivery network having an origin server at a first tier, one or more mid servers at a second tier connected to the origin server and a plurality of edge servers at a third tier connected to the one or more mid servers and a plurality of computing devices that make requests to the multi-tiered content delivery network using a cellular data connection and a WiFi connection; 
wherein each edge server has a processor and memory, is intermittently connected to the multi-tiered content delivery network and operates with and without connectivity to the multi-tiered content delivery network, wherein a particular edge server is physically located in a place of interest so that the particular edge server caches content based on user demographics and service access patterns associated with the place of interest; 
the multi-tiered content delivery network capable of implementing a hybrid push and pull content model in which each edge server pulls content from the multi-tiered content delivery network for the place of interest and pushes the content, when requested by each computing device, to that computing device with and without access to the Internet; and 
wherein the particular edge server is configured to generate a list of content based on user demographics and service access patterns associated with the place of interest, cache the content in the generated list of content and pull the pieces of content on the generated content list from the multi-tiered content delivery network for the place of interest.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to discloses or to fairly suggest providing a multi-tiered content delivery network having an origin server at a first tier, one or more mid servers at a second tier connected to the origin server and a plurality of edge servers at a third tier connected to the one or more mid servers and a plurality of computing devices that make requests to the multi-tiered content delivery network using a cellular data connection and a WiFi connection wherein each edge server is intermittently connected to the multi-tiered content delivery network and a particular edge server is physically located in a place of interest so that the particular edge server caches content based on user demographics and service access patterns associated with the place of interest, performing a hybrid push and pull content delivery model in which each edge server pulls content from the multi-tiered content delivery network for the place of interest and pushes the content, with and without connectivity to the multi-tiered content delivery network, when requested by each computing device, to that computing device with and without access to the Internet, generating, at each edge server, a list of content based on user demographics and service access patterns associated with the place of interest, and caching, at each edge server, the content in the generated list of content by pulling the pieces of content on the generated content list from the multi-tiered content delivery network for the place of interest.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452